Citation Nr: 1722709	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable rating for right foot plantar fasciitis prior to May 15, 2013, and in excess of 20 percent thereafter.

2. Entitlement to a compensable rating for left foot plantar fasciitis prior to May 15, 2013, and in excess of 20 percent thereafter.

3. Entitlement to a compensable rating for a perforated nasal septum with chronic epistaxis (a nasal disability) prior to May 15, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1999 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to increased ratings for the service-connected bilateral plantar fasciitis and nasal disability.

In a June 2013 rating decision, during the pendency of the present appeal, the RO granted disability ratings of 20 percent for left foot plantar fasciitis, effective May 15, 2013; 20 percent for right foot plantar fasciitis, effective May 15, 2013; and 10 percent for a nasal disability, effective May 15, 2013.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is needed to schedule the Veteran for a requested hearing.

In the August 2012 Form VA 9, the Veteran requested that he be afforded a Board videoconference hearing.  In May 2016, the VA sent the Veteran a letter to inform him that a Board videoconference hearing was scheduled for June 2016 and the Veteran did not appear for the scheduled hearing in June 2016.   The appeal was then transferred to the Board.  Notably, however, the hearing letter addressed to the Veteran was returned to the Board as undeliverable, and the Board has since obtained a current address for the Veteran.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107.  As the Veteran has requested a hearing and has not been afforded such a hearing, remand is necessary to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a Board videoconference hearing.  PLEASE NOTE the updated address in his claims file.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




